It is my opinion that this is an action for damages for the alleged breach of an executory contract. The mere fact that one of the items of damage is the loss of rent does not give the suit the character of an action to recover rent any more than the alleged claims for the loss of insurance premiums, taxes and repairs could be said to place the suit in the classification of some other legal right of action. The whole basis of the plaintiff's suit is that the defendant, without justification, breached its contract of lease with the result that the plaintiff suffered certain losses consisting of the above items. I, therefore, cannot agree that this is an action to recover rent and that plaintiff's claim is prescribed by three years.
I respectfully dissent. *Page 234